DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 and 16-29 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Haley (US 4170245) was considered most pertinent to applicant's disclosure.  
Haley discloses a control valve assembly (10, fig. 3) for controlling a process fluid flow of a process engineering plant, such as a power plant, a chemical plant, a food-processing plant or the like, comprising: at least one fine-adjustment poppet valve (50) with a fine adjustment drive (52) configured to continuously finely adjust a fine adjustment poppet valve throughflow area (22); and at least one open/closed poppet valve (another 50) with a discrete actuator (another 52) configured to selectively place the open/close poppet valve (50) either into an open position, in which a poppet valve throughflow area (24) is completely open, or a closed position, in which the poppet valve throughflow area is closed off, wherein a cumulative total flow area of the control valve assembly (10) is defined by the fine adjustment poppet valve throughflow area of the at least one fine adjustment poppet valve (50) and by the poppet valve throughflow area of the at least one open/closed poppet valve (50). (Although valves 50 are identical, each of the valves (50) can be used both as a fine adjustment poppet valve and as an open/closed poppet valve, col 2, line 42 to col 3, line 19).

None of the prior art disclose wherein the discrete actuator of the open/close poppet valve is configured to operate in two discrete ("digital") positions: a fully closed position and a fully open position; the fine-adjustment drive of the at least one fine-adjustment poppet valve and/or the discrete actuator of the at least one open/close poppet valve are arranged within a process fluid-carrying section of the housing of the control valve assembly; the fine-adjustment drive and/or the actuator are arranged within the housing such that the fine-adjustment drive and/or the adjustment actuator are passed by process fluid flow over their entire respective circumference in a direction of a respective stroke longitudinal axis along a respective longitudinal extension; a main flow direction of the process fluid in the process fluid-carrying section corresponds to a travel longitudinal axis of the at least one fine-adjustment poppet valve and/or the at least one open/close poppet valve; the at least one fine-adjustment poppet valve and/or the at least one open/close poppet valve is pressure-relieved, wherein a plunger of the fine adjustment valve or of the open/close poppet valve includes a through passage extending in the travel longitudinal axis thereof; the discrete actuator of the at least one open/close poppet valve comprises an electrical switching actuator defining at least one stable position corresponding to the open position and/or the closed position of the open/close poppet valve, wherein an actuating current and/or actuating voltage to switch between the open and closed positions is greater than a holding current and/or holding voltage required to maintain the open or closed position; wherein the switching of the open/close poppet valve between the closed position and the open position comprises a phase-based pulse-width modulated actuation of the open/close poppet valve; and the discrete actuator is configured such that a difference between required holding energy and required actuation energy is at least a factor of 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753